This was a proceeding by the Charleston  Western Carolina railway Company to condemn the strip of land through the lands of the landowner, appellant, 237.2 feet by 55.7 feet by 185 feet by 71.2 feet, containing 26/100 of an acre, on the Greenville branch in the city of Spartanburg, commenced by the service of the usual notice upon the landowner on July 18, 1925.
In due time the appellant notified the railway company that it would not consent to the entry upon its land without previous and just compensation. A condemnation jury was impaneled, in accordance with the requirements of the statute, who awarded the appellant $900.00 as compensation and damages for the proposed right of way; the verdict being indorsed on the original notice served by the respondent on the landowner at the commencement of the proceeding. Both appellant and respondent appealed to the Court of Common Pleas from the award of the condemnation jury, and the appeal came on for a hearing before Hon. Halcott P. Green, Special Judge presiding, and a jury at the following October term of Court of Common Pleas for Spartanburg *Page 546 
County, and the jury awarded the landowner $1000.00 as compensation and damages. Notice of motion for a new trial was made by the appellant, and on May 11, 1926, the presiding Judge filed an order refusing the motion for a new trial on all grounds. In due time appellant served notice of appeal from the judgment rendered and from the order refusing a new trial.
Both juries viewed the premises before making awards.
There are five exceptions, as follows:
"1. That his Honor erred as a matter of law in refusing a motion for a new trial, the error being that he submitted to the jury the original notice in this proceeding on which was endorsed the amount found by the Clerk's jury, from which an appeal had been taken.
"2. That his Honor erred in refusing a motion for a new trial, the error being that to permit the verdict of the jury to stand would amount to confiscation of the land of the landowner inasmuch as the undisputed testimony of the landowner was that it had paid for this property at least the sum of one hundred ($100.00) dollars a front foot, leaving out of consideration the value of the building located on the property.
"3. That his Honor erred as a matter of law in refusing to allow the introduction by the landowner of the deed of Mrs. Hattie B. Alexander to the C.  W.C. Railway Company, recorded in the office of R.M.C. for Spartanburg County, in Deed Book 6 — z, page 382, the error being that in a proceeding to condemn lands, where the only sales in recent years had been to the condemnor, landowners should be allowed to show the amount paid by the company for other similar lands in the same general neighborhood.
"4. That his Honor erred in refusing to allow the landowner to prove by the witness, J.F. Floyd, that in no event had any of the landowners from who the railway had secured property accepted the appraisal fixed on their respective lands by the alleged Chamber of Commerce committee, *Page 547 
the error being that the railroad had proved by these witnesses that they were members of the committee appointed by the Chamber of Commerce to appraise the lands acquired by the railway company for its construction, and that as a result of their examination of the property in question, they were of the opinion that the property was worth the amount they testified to.
"5. That the argument of counsel for the respondent railway company in regard to the testimony of P.E. Brown, in which argument he stated that the said testimony gave the amount assessed by the former jury, was highly prejudicial to the landowner, and must have had considerable weight with the jury in arriving at their verdict."
Exceptions 1 and 2 should be overruled. While it was error under Wateree Power Co. v. Rion, 113 S.C. 303,102 S.E., 331, yet it was harmless in view of what the judge told the jury in his charge. Exceptions 3 and 4 should be sustained under Wateree Power Co. v. Rion, supra. I think it is unnecessary to consider exception 5.
The judgment should be reversed and new trial granted.